Romea iter, P. J.
(concurring). — I concur in the ■opinion, because the conclusions therein reached are unavoidable under the construction placed upon the statute by the supreme court in McOarty v. Frazer, •62 Mo. 263, which must control our decision. It was there held that the statutory provision, which made debts due from an executor assets in his hands, did ' not mean cash assets, but that such assets, notwithstanding the appointment, retained their original character until converted into cash. It is an unavoidable logical sequence, that the equity which is injected into the statute by that decision works both ways. If it is an equity in favor of the executor and his sureties, it is necessarily one in favor of the estate as against them. The character of the trust funds is fixed, and cannot, on any principle known ‘to the law, shift between parties standing in the same relation according to whether it is one or the other who asserts the equity. *340As in this case there is no evidence whatever that the debt owing by the executor was converted into cash at any given date, and he is and always was solvent, he necessarily remains liable for the original debt' with all its incidents to the date of accounting.